Case 4:09-cv-02999 Document 77 Filed on 08/23/19 in TXSD Page 1 of 2
United States Courts

Southern District of Texas
FILED

August 23, 2019
IN THE UNITED STATES COURT OF APPEALS

FOR THE FIFTH CIRCUIT United suai wa “erage Clerk of Court

Fifth Circuit

 

 

FILED
No. 15-70015 July 31, 2019
Lyle W. Cayce
D.C. Docket No. 4:09-CV-2999 Clerk

CARLOS MANUEL AYESTAS, also known as Dennis Zelaya Corea,
Petitioner - Appellant

V.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

Respondent - Appellee

Appeal from the United States District Court for the
Southern District of Texas

Before SMITH, SOUTHWICK, and HO, Circuit Judges.

JUDGMENT ON REMAND FROM THE
SUPREME COURT OF THE UNITED STATES

This cause was considered on the record on appeal and the briefs on file.

It is ordered and adjudged that the judgment of the District Court is
affirmed.

 

Certified as a true copy and issued
as the mandate on Aug 23, 2019

Attest: J

Clerk, U.S. ute W rt of £ Ginn Circuit
Case 4:09-cv-02999 Document 77 Filed on 08/23/19 in TXSD Page 2 of 2

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

August 23, 2019

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 15-70015 Carlos Ayestas v. Lorie Davis, Director
USDC No. 4:09-CV-2999

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate and a
copy of the court's opinion.

Sincerely,

LYLE W. CAYCE, Clerk

 

 

Mary Frances Yeager, Deputy Clerk
504-310-7686

cc: Ms. Sheri L. Johnson
Mr. Lee Benjamin Kovarsky
Mr. Jason R. LaFond
Ms. Tina J. Miranda
Ms. Meaghan McLaine VerGow
Ms. Gwendolyn Suzanne Vindell
